Per Curiam.

Section 2 of the repealing statute, chapter 516, Laws of 1906, reads: “This act shall not affect any judicial action or proceeding now pending in any court in this State.” It is quite evident from this section, read in connection with section 1, that the Legislature contemplated that the repealing act would make it as though the repealed statutes had never existed, except as provided for in sec*596tion 2. The legislative reason for malting the exception referred to in section 2 must have been to save the expense of costs or disbursements to those who, acting upon the existence of the repealed statutes, were defending actions or proceedings. Furthermore, Haynes v. Abramson, 97 N. Y. Supp. 371, seems an authority in support of the proposition' that, where á contract, not unlawful in itself, has been executed, and the parties have enjoyed the benefits of the contract, the mere fact that one of the parties has violated a penal statute in the approach to the contract will not prevent a court from enforcing payment.
The judgment will be reversed and a new trial ordered, with costs to appellant to abide the event.
Present: Gildebsleeve, Dugro and Dowling, J'J.
Judgment reversed, and new trial ordered, with costs to appellant to abide event.